Citation Nr: 1807275	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  

Disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war are considered as one with respect to the 60 percent and 40 percent requirements.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.

Furthermore, if the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

The Veteran contends that his service-connected right and left foot disabilities (his only service-connected disabilities) render him unable to secure or follow a substantially gainful occupation.  Being that these disabilities involve both lower extremities, they can be considered as one for purposes of meeting the schedular TDIU rating requirements.  The Veteran's left and right foot disability ratings combine as one 60 percent bilateral foot disability as follows: 30 percent disability rating for the right foot plus 30 percent disability rating the left foot equals a 51 percent rating with a bilateral factor of 5.1 percent, which combine further for a total of 56.1 percent.  See 38 C.F.R. § 4.25, Table 1; see also 38 C.F.R. § 4.26.  56.1 percent then rounds to 60 percent for the final single bilateral foot disability rating.  38 C.F.R. § 4.25.  The Veteran's individual foot ratings of 30 percent were effective December18, 2007, and the Veteran filed his application for TDIU in December 2013.  As such, the Veteran meets, and has met throughout the course of his appeal, the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral foot disability, and that TDIU is warranted.  

The Veteran's Social Security Administration (SSA) records have been associated with the claims file and show that he was awarded Social Security disability benefits for his bilateral foot disability in 2009.  In his Social Security disability benefits application packet, the Veteran reported working as a materials handler from 1971 to 1994, and as a truck driver from 1994 to 2007.  As a materials handler, his job duties required him to operate a wide variety of equipment, including forklifts and trucks to deliver materials over a large geographic area.  As a truck driver, he loaded and unloaded trucks and drove them to deliver and pick up parts and machinery for local plants and outside suppliers.  As such, his work experience since separating from service has included over thirty years of driving, operating heavy equipment, including trucks, and lifting heavy materials.  

The Veteran was afforded a VA examination for his foot disabilities eight months prior to filing his TDIU claim.  After examining the Veteran in April 2013, the VA examiner reported that the Veteran's foot condition impacted his ability to work in that he had pain in both feet with walking and prolonged standing.  

In the Veteran's claim for TDIU, received in December 2013, he indicated that he had worked forty-five hours per week as a truck driver from 1996 to 2007.   He stated that his bilateral foot condition affected his full-time employment as of April 2007, when he last worked as a truck driver.  He indicated that aside from obtaining a high school degree, he also completed truck driving school in 1993, and has had no other education or training.  He had applied for three other truck driving positions in May 2007, but was not successful in obtaining employment.  

The Veteran submitted a written statement with his notice of disagreement in February 2014, further explaining the conditions under which his 2007 employment ended.  He stated that he was laid off from his truck driving position in 2007 because he was unable to perform the job tasks because of his foot disabilities.  The truck driving position required him to climb up and down from the truck 18-20 times in an eight hour day, and drop off trucks on one side of the plant and walk to the other side of the plant to move another truck.  He reported his supervisor saw how much pain he was in and would often tell him to sit down and rest his feet.

In February 2014, the Veteran's most recent employer submitted a letter stating that he was employed with the company from February 2006 through April 2007, when he was laid off due to a lack of work.

The Veteran submitted a written statement from his private podiatrist, T.H., DPM, dated February 2014.  Dr. T.H. wrote that the Veteran had been under his care for many years and had a hard time standing, ambulating, driving, and jumping in and out of trucks for any period of time due to his ongoing foot problems.  The Veteran was receiving monthly care for his foot discomfort.

The Veteran attended the VA's Vocational Rehabilitation (VR) Program in 2014.  The VR counselor's report, dated August 2014, stated that the Veteran's service-connected disabilities significantly impaired his ability to prepare for, obtain, and/or retain employment.  She further stated that he was unable to work and was precluded from working in any vocational activity.  The Board notes, however, that the VR counselor appeared to have been including the Veteran's non service-connected disabilities in her consideration, as she wrote further that his service-connected disabilities limited his "walking, bending, lifting, standing, talking, breathing."  The Veteran has non service-connected disabilities of his esophagus and vocal chords, including a tracheotomy.  As such, the Board finds it unlikely that the VR counselor was referring to simply limitations caused by the Veteran's bilateral foot disability, as a foot disability would not cause the talking and breathing limitations she listed.  Rather, those limitations resulted from the Veteran's disabilities for which he has not been service-connected.  

Of note, elsewhere in the Vocational Rehabilitation report, the counselor stated that the Veteran's lower extremity vocational impairment consisted of inability/limited/guarded ability to perform activities requiring prolonged standing, walking, climbing stairs, squatting, crouching, carrying, balancing, prolonged operation of machinery and equipment requiring foot controls, and related activities.  The Veteran does not have any non service-connected lower extremity disabilities, so the Board finds this statement pertains to the Veteran's service-connected bilateral foot disability.

The Veteran submitted a letter he received from VA dated August 2014.  The letter stated that is was not feasible for him to obtain suitable employment through Vocational Rehabilitation services because of the severity of his disability.  

The Veteran submitted another letter from Dr. T.H. dated August 2017.  It restated the content of the February 2014 letter, but also contained an opinion that the Veteran was unemployable due to his foot pathology.  

The Veteran and his wife testified at a Board hearing in September 2017.  His wife stated that the Veteran has claw toes and calluses on the bottom of his feet that cause him such severe pain that he cannot walk.  He received treatment regularly with Dr. T.H. for his feet and has much trouble walking and climbing stairs.  As a truck driver, he needed to be able to climb up into and down from the truck, which was too painful for him with his bilateral foot disability.  The Veteran and his wife believed he was laid off in 2007 because of the condition of his feet.  The Veteran presented at the hearing using a motorized cart for mobility.  His wife testified that they bought the cart to be able to take him places.  Before they had the cart, he would have to wait in the car outside while his wife would go into buildings to do all their errands, as he could not even walk from a parking lot to a building because his foot pain was too intense.

Based on the record and for the reasons just discussed, the Board finds that, given the Veteran's employment experience and training, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  In light of this conclusion, the Board resolves any reasonable doubt in the Veteran's behalf, and holds that TDIU is warranted.  As such, the Veteran's claim is granted.


ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


